Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 31, 2017

The Court of Appeals hereby passes the following order:

A18D0055. ALTURO JUAN PASCO v. THE STATE.

      Alturo Juan Pasco was convicted of armed robbery, and his conviction was
affirmed on appeal. See Pasco v. State, 281 Ga. App. 5 (635 SE2d 269) (2006). On
February 4, 2016, the trial court entered an order that modified Pasco’s sentence. On
August 8, 2017, Pasco filed an “Out of Time Notice of Appeal” in this Court, which
has been docketed as an application for discretionary appeal.1
      We lack jurisdiction to consider Pasco’s filing. An application for discretionary
appeal must be filed within 30 days of the entry of the order or judgment to be
appealed. See OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, Pasco filed his application more than a year after the trial court’s order
was entered. Accordingly, we lack jurisdiction to review the order, and this
application is hereby DISMISSED.
      The Appellee has filed a motion to dismiss for reasons other than the
untimeliness of the application. That motion is DENIED AS MOOT.




      1
        To the extent Pasco alleges that the trial court failed to act on a notice of
appeal he filed there, “it may be appropriate for [him] to file a petition for mandamus
seeking to compel the clerk to perform [its] statutory duty.” Wetherington v. State,
295 Ga. 172, 173 n.1 (758 SE2d 299) (2014).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/31/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.